Citation Nr: 0906237	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  95-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for a personality disorder.  
The Veteran timely filed a Notice of Disagreement (NOD) that 
same month.  The RO provided a Statement of the Case (SOC) in 
November 1994 and thereafter, in January 1995, the Veteran 
timely filed a substantive appeal.  

In July 1995, the Veteran filed a motion to dismiss the 
appeal and to reopen the claim for service connection for a 
personality disorder.  However, the RO did not construe this 
correspondence as a withdrawal of the Veteran's appeal.  
Instead, the RO provided Supplemental Statements of the Case 
(SSOC) in January 1997 and February 2002.

In an October 2002 remand, the Board concurred that the 
Veteran's July 1995 correspondence indicated his desire to 
continue the appeal.  The Board remanded the case to the 
Waco, Texas RO to comply with the Veteran's request for a 
personal hearing before the Board.  However, the Veteran 
subsequently withdrew his hearing request in November 2002.  
38 C.F.R. § 20.704(e) (2008).

On appeal again in July 2004, the Board remanded the case to 
the Waco, Texas RO for additional development, to include 
providing proper VCAA notice and obtaining a VA examination.  
The RO provided additional SSOCs in November 2005 and July 
2008.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the July 2004 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

The Board notes that the RO granted service connection for 
trigeminal neuralgia in a July 2008 rating decision, rating 
the disability 10 percent effective July 17, 1995.  That same 
month, the Veteran filed an increased rating claim.  The RO 
sent the Veteran a VCAA letter in October 2008.  The Board 
refers this claim to the RO for appropriate action.
Other Matter

The Board notes that the Veteran applied for total disability 
based on individual unemployability (TDIU), which the RO 
denied in an August 1996 decision.  The appellant did not 
file a NOD with respect to this claim.  Therefore, the TDIU 
claim is not on appeal.


FINDING OF FACT

The Veteran was diagnosed as having a personality disorder 
during service and thereafter; a personality disorder is not 
a disease for VA compensation purposes; there is no evidence 
of a superimposed injury during service.  


CONCLUSION OF LAW

Service connection for a personality disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303(c) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.
a. Duty to Notify 

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38  
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2004 and January 2005 letters sent to the Veteran 
by the RO adequately apprised him of most of the information 
and evidence needed  to substantiate the claims, and any 
defect in notice was harmless error.  The RO thus complied 
with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The September 2004 and January 2005 letters from the RO 
satisfy most of these mandates.  They informed the Veteran 
about the type of evidence needed to support his claim for 
service connection.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the Veteran, such as 
medical records and records held by any Federal agency, 
provided the Veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the Veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the Veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  Although not 
required to do so, the RO also specifically asked the Veteran 
to provide VA with any other supporting evidence or 
information in his possession.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008) (providing that for "applications for 
benefits pending before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R. 
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim").  The Board thus finds that the 
Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

However, the Veteran was not provided with notice of the type 
of evidence necessary to establish a rating or effective date 
for the rating in either letter.  The Board is cognizant of 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, 487 F.3d 892 
(2007).

Although the RO did not advise the Veteran of information 
relating to effective dates and disability ratings by letter, 
the preponderance of the evidence is against his claim for 
service connection.  Therefore, such notice with respect to a 
rating or effective date is rendered moot.  Proceeding with 
this matter in its current procedural posture would not 
therefore inure to the Veteran's prejudice.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ)  
decision on a claim for VA benefits.  In this case, the 
September 2004 and January 2005 VCAA notification letters 
noted above were issued after the RO decision that is the 
subject of this appeal.  However, the RO readjudicated this 
claim, as demonstrated by the November 2005 and July 2008 
SSOCs.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The Veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . .  
that is, affording a claimant a meaningful opportunity to  
participate effectively in the processing of [the] claim. . .  
."  Mayfield, 19 Vet. App. at 128. 

b.  Duty to Assist

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the claims file contains 
VA records and state agency records.  The Veteran received a 
September 2007 VA neuropsychiatric examination, which was 
thorough in nature and adequate for the purpose of deciding 
this claim.  The Veteran had the opportunity to participate 
in a hearing, but chose not to.  Under these circumstances, 
the Board finds that VA has no duty to provide an examination 
or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 
§ 3.159(c)(4).

II. Law & Regulations

a. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1131, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


III. Analysis

a. Factual Background

The Veteran was discharged from the Navy in November 1975 due 
to psychological problems, which were assessed as a 
"personality disorder, immature type with passive aggressive 
and asthenic characteristics" following an evaluation just 
prior to his separation from service.  Specifically, it was 
noted that the Veteran complained of an inability to 
concentrate, insomnia, and thoughts of suicide.  He stated 
that he had become increasingly depressed since boot camp and 
had homicidal thoughts toward one of his superiors.  

The Veteran is serving a life sentence in prison for the 1993 
murder of his wife.  

A September 1995 treatment record from the Texas Department 
of Criminal Justice contains a diagnosis of personality 
disorder, not otherwise specified, with obsessive-compulsive 
traits.

The Veteran underwent a September 2007 VA neuropsychiatric 
examination for the purpose of determining the nature and 
etiology of an acquired neuropsychiatric disability, to 
include PTSD and/or schizoaffective disorder.  He reported 
feeling depressed and crying a lot.  He denied suicidal 
ideation.  During a manic episode, he reported having racing 
thoughts and speech as well as a decreased need for sleep.  
The Veteran reported that he had been hearing his wife's 
voice for several years.  He explained that he killed his 
wife because she was "bothering [him]."  He denied visual 
hallucinations and paranoia.  The examiner noted that the 
Veteran's thoughts were logical and goal-directed.  His mood 
was euthymic and his affect was generally positive.  Insight 
and judgment were poor.  The diagnoses included personality 
disorder, not otherwise specified.  The examiner based this 
diagnosis on "a pattern of violation of the rules/law, 
grandiosity, and lack of empathy."

In a September 2007 addendum, the examiner opined that "it 
is most likely that symptoms of the Veteran's current 
psychiatric diagnosis [schizoaffective disorder/bipolar 
disorder] first manifested itself while he was on active 
duty."

In a July 2008 rating decision, the RO granted service 
connection for schizoaffective disorder (previously denied as 
an acquired psychiatric disorder to include major depression, 
bipolar disorder, and post-traumatic stress disorder).  The 
RO rated this condition as 50 percent disabling.


b. Discussion

The Board finds that entitlement to service connection for a 
personality disorder is not warranted.

The Veteran underwent psychiatric evaluation during service 
and was diagnosed as having a personality disorder.  
Personality disorders are not disabilities for VA 
compensation purposes.  Congenital or developmental defects 
may not be service-connected because they are not diseases or 
injuries under the law.  38 C.F.R. 
§§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  
VA regulations specifically prohibit service connection for 
congenital defects unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (service connection may not 
be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).  A defect is a structural or 
inherent abnormality or condition, which is more or less 
stationary in nature.  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VAOPGCPREC 1-85 (March 5, 1985) (reissued as 
VAOPGCPREC 82- 90. 

There is no competent evidence that shows the Veteran's 
personality disorder was subjected to an in-service 
superimposed disease or injury which created an additional 
disability.  The Board notes that the Veteran is service-
connected for schizoaffective disorder (currently rated 50 
percent disabling).  However, the record contains no 
competent opinion indicating that this service-connected 
psychiatric disorder aggravated the Veteran's personality 
disorder during service or afterwards.  Therefore, the 
preponderance of the evidence is against a finding of service 
connection for a personality disorder.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. 
§ 5107(b); see also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a personality disorder is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


